Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Leff on 03/08/2022.
The amended claims are listed below.
Claim 30: Insert the word “activated” immediately before the recitation “S. pneumoniae” (in 3 places of lines 2, 3, and 6); insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 3); insert the clause “and a solution with a suitable viscosity” immediately after the recitation “at least 30” (line 7); and change the recitation “solution comprising polysaccharide” (line 8) to “solution with a suitable viscosity comprising the activated S. pneumoniae polysaccharide”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/16/2022 has been entered. Claims 1-29, 31, 32, 34-37, and 40-47 are cancelled. Claims 48 and 49 are newly added. Claims 30, 33, 38, 39, 48, and 49 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 04/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/16/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Thus, claims 30, 33, 38, 39, 48, and 49 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2018/049311 filed on 09/04/2018, which claims benefit of US Provisional Application No. 62/555,485 filed on 09/07/2017 and 62/463,225 filed on 02/24/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/555,485 or 62/463,225, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 30, 33, 38, 39, 48, and 49 recite “a sugar:polysaccharide mass ratio of at least 30”, “monosaccharide or disaccharide”, . 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/29/2021 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claim 39 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 08/16/2021, is withdrawn in view of amended claim.
The rejection of claims 30-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 08/16/2021, is withdrawn in view of amended claim 30, and cancelled claims 31, 32, 34-37, and 40-47. Claims 33, 38, and 39 depend from claim 30.
The rejection of claims 30-41 under 35 U.S.C. 102(a)(1) as being anticipated by Kapre et al., as set forth on pages 5-7 of the Non-Final Rejection mailed on 08/16/2021, is withdrawn in view of amended claim 30, and cancelled claims 31, 32, 34-37, 40, and 41. Claims 33, 38, and 39 depend from claim 30.
The rejection of claims 30-47 under 35 U.S.C. 103 as being unpatentable over Kapre et al. in view of Hausdorff et al., as set forth on pages 8-11 of the Non-Final Rejection mailed on 08/16/2021, is withdrawn in view of amended claim 30, and cancelled claims 31, 32, 34-37, and 40-47. Claims 33, 38, and 39 depend from claim 30.
The provisional rejection of claims 30-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 45, 47, and 50 of copending Application No. 16/638,846, as set forth withdrawn in view of amended claim 30, and cancelled claims 31, 32, 34-37, 40, and 40-41. Claims 33, 38, and 39 depend from claim 30.

Allowable Subject Matter
The amended claim 30 is allowed. Claims 33, 38, 39, 48, and 49, depending from claim 30, are also allowed. 
The following is an examiner’s statement of reasons for allowance: The amended claim 30, directed to A method for lyophilizing a solution comprising activated S. pneumoniae polysaccharide, to generate a lyophilized material, wherein the activated S. pneumoniae polysaccharide is selected from the group consisting of serotype 3, 8 and 24F, the method comprising: a) adding a monosaccharide or disaccharide sugar to the solution comprising activated S. pneumoniae polysaccharide to obtain a sugar:polysaccharide mass ratio of at least 30 and a solution with a suitable viscosity; and b) lyophilizing the solution with a suitable viscosity comprising the activated S. pneumoniae polysaccharide, to obtain the lyophilized material; wherein the lyophilized material is suitable for redissolution in solvent and use in conjugation reactions, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 08/16/2021, in which Kapre et al. (US 9,283,270, published on March 15, 2016) disclosed that Bulk Meningococcal A-Tetanus Toxoid conjugate was added to 240 mcg/ml and pH was adjusted to 6.5±0.5. Table 1 shows:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Bulk formulations Men C-CRM197 were prepared in a similar manner. The formulated bulk (Men A-TT & Men C-CRM197) were filled into the vials as 0.5 ml/vial. The filled vials were subjected to the given lyophilization cycle (col. 5, lines 65-67; col. 6, lines 1-32).  In a more preferred embodiment, the biological molecule is a plain polysaccharide or polysaccharide-carrier protein conjugate. The term "polysaccharide" includes capsular polyoses and oligosaccharides selected from meningococcal polysaccharides of serogroups A, B, C, D, X, Y, Z, 29E, W-135; pneumococcal polysaccharides of serogroups 1, 2, 3, 4, 5, 6A, 6B, 7F, 8, 9N, 9V, 10A, 11A, 12F, 14, 15B, 17F, 18C, 19F, 19A, 20, 22F, 23F, and 33F; meningococcal polysaccharides of serotypes, Haemophilus influenzae type b polysaccharide polyribosylribitol phosphate, group B streptococcal polysaccharides of serotypes III and V and Salmonella typhi Vi polysaccharide. The stabilizer mixture can further contain suitable crystalline carbohydrates, sugars and sugar alcohols like mannitol, sorbitol and allitol. The term "carrier protein" includes proteins from the group of CRM 197, diphtheria toxoid, tetanus toxoid, pertussis toxoid (col. 4, lines 39-56; col. 3, lines 27-29; col. 5, lines 1-20). Hausdorff et al. (US 2010/0316666, published on December 16, 2010) disclosed Example 4: Preparation of Serotype 3 Pneumococcal Saccharide-CRM197 Conjugate. For compounding, 0.2M sodium phosphate, pH 7 .0, was added to the activated saccharide to a final concentration of 10 mM and a pH of 6.0-6.5. CRM197 carrier protein was mixed with the saccharide solution to a ratio of 2 g of saccharide per 1 g of CRM197. The combined saccharide/protein solution was filled into 100 mL glass lyophilization bottles with a 50 mL target fill, shell-frozen at -75° C, and lyophilized. Bottles of co-lyophilized saccharide/protein material were brought to room temperature and resuspended in 0.1M sodium phosphate buffer, pH 7.0, to a final saccharide concentration of 20 mg/mL. The pH was adjusted to 6.5 and then a 0.5 molar equivalent of sodium cyanoborohydride was added. The reaction was incubated at 37° C for 48 hours. Example 8: Preparation of Serotype 6A Pneumococcal Saccharide-CRM197 Conjugate. Serotype 6A was compounded with sucrose and filled into 100 mL glass lyophilization bottles (50 mL target fill) and shell-frozen at -75° C and lyophilized. Bottles of lyophilized material were brought to room temperature and resuspended in dimethylsulfoxide (DMSO) at a saccharide/protein ratio of 1: 1. After addition of sodium cyanoborohydride, the reaction mixture was incubated at 23° C for 18 hours (page 14/25, [0120 to 0121]; page 15/25, [0139 to 0140]). For serotypes 6B, 19F, and 23F, a specified amount of sucrose was added which was calculated to achieve a 5%±3% sucrose concentration in the conjugation reaction mixture. The frozen concentrated saccharide was lyophilized and then stored at -25°±5° C. Two conjugation processes were used: aqueous conjugation for serotypes 4, 9V, 14 and 18C, and DMSO conjugation for serotypes 6B, 19F and 23F. The lyophilized activated saccharide serotypes 6B, 19F, 23F and the lyophilized CRM197 carrier protein were equilibrated at room temperature and reconstituted in DMSO. The dissolution concentration typically ranged from 2-3 grams of saccharide (2-2.5 g protein) per liter of DMSO. The conjugation reaction was initiated by adding the sodium cyanoborohydride solution (page 18/25, [0200 to 0201]; page 19/25, [0220-0222]). However, the references did not teach or suggest the limitation “the activated S. pneumoniae polysaccharide is selected from the group consisting of serotype 3, 8 and 24F… adding a monosaccharide or disaccharide sugar to the solution comprising activated S. pneumoniae polysaccharide to obtain a sugar:polysaccharide mass ratio of at least 30 and a solution with a suitable viscosity”, required by claim 30, which demonstrated dissolution of activated serotype 3, 8 and 24F polysaccharide in DMSO in Tables 3, 4, 5, and 6, while sugar:polysaccharide mass ratio of 5.0, 6.7, 8.3, 10, or 20 does not dissolve, which constitutes unexpected results.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 30, 33, 38, 39, 48, and 49 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623